Exhibit 10.1

 

 

 



DATED THIS 21st DAY OF SEPTEMBER 2015

 

 

BETWEEN

 

 

VIRTUAL SETUP SDN. BHD.

(908553-K)

[THE LANDLORD]

 

 

AND

 

B J BENTONG TRADING

( 002116508-T)

 

 

[THE TENANT]

 

 

 

 

AGREEMENT FOR RENTAL OF OIL PALM LAND

 

 

 

 

 

 

 



 1 

 

 

 

AGREEMENT

 

AN AGREEMENT made the day and year as stated in Section 1 of the First Schedule
hereto between the party whose name, description and address are as stated in
Section 2 of the First Schedule hereto (hereinafter refer to as “the Landlord”)
of the one part and the party whose name, description and address are as stated
in Section 3 of the First Schedule hereto (hereinafter refer to as “the Tenant”)
of the other part.

 

WHEREAS the Landlord is at present the registered proprietor of the agricultural
land which is more particularly described in Section 4 of the First Schedule
hereto (hereinafter refer to as “the Land”). Approximately 500 acres of the said
land is currently planted with oilpalm trees of around 50-55 tress per acres.

 

AND WHEREAS the Landlord has authorised the Tenant to harvest and sell oil palm
Fresh Fruit Bunch (hereinafter refer to as “F.F.B.”) and receive the proceeds of
the same on the Land for the duration specified in Section 5 of the First
Schedule hereto at the consideration and on the terms conditions covenants and
stipulations hereinafter contained.

 

WHEREBY IT IS AGREED as follows:-

 

1.The Landlord hereby authorised and the Tenant hereby takes the Land for the
duration specified in Section 5 of the First schedule hereto at the
consideration specified in Section 6 of the First Schedule hereto payable in
accordance to terms stated in Section 7 of the First Schedule hereto and subject
to the terms condition covenants and stipulations hereinafter contained.

 

2.The Tenant shall immediately upon the execution of this Agreement pay to the
Landlord the sum specified in Section 8 of the First Schedule hereto
(hereinafter refer to as “the Deposit”) for the due observance and performance
by the Tenant of all the terms conditions covenants and stipulation herein
contained and so long as the Tenant shall duly observe and perform the said
terms conditions covenants and stipulations the Landlord shall at the expiration
of the duration of the Agreement hereby granted or the renewed term thereof as
the case may be after the Tenant has vacated the Land refund the Deposit to the
Tenant without any interest thereon.

 

3.The Landlord hereby covenants with the Tenant as follows:-

 

(a)To bear pay and discharge all quit rents rates taxes assessments and other
outgoings which are or may hereafter be charged or imposed upon the Land and
payable by the Landlord;

 

(b)That the Tenant paying the consideration and observing and performing the
covenants herein contained and on the part of the Tenant to be observed and
performed shall peaceably hold and enjoy the Land throughout the duration of the
Agreement hereby granted without any interruption or disturbance from or by the
Landlord or any person rightfully claiming under or in trust for the Landlord.

 

4.The Tenant hereby covenants with the Landlord as follows:-

 

(a)To harvest only ripe F.F.B.;

 

(b)To remove all access fronds leaving only two fronds below the lowest bunch;

 

(c)To arrange the removed fronds to be stacked at the stacking row as shown by
the Landlord;

 

(d)To cut the bunch stalk as close as possible to the bunch base without
removing any fruit lot;

 

(e)The Tenant shall prune the leaves of the oil palm trees during the works of
harvesting oil palm F.F.B.

 

(f)To indemnify the Landlord against all losses and damages in the event that
the oil palm trees are substantially damaged spoiled ruined or destroyed by the
Tenant or his workers;

 

 

 



 2 

 

 

 

(g)To apply not less than 100 kg per acres of appropriate type of fertilizers
not longer than every three (3) months interval. Its estimated that per acres is
planted with 50 to 55 trees and per trees required 2-3 kg of fertilizer each
cycle. The whole fertilizing process shall be supervised by the landlord and its
appointed agents.

 

(h)To weed at least four cycle per annum and remove the grasses and bushes or
other plants in the Land and to keep the Land in a tidy and clean condition up
to the satisfaction of the Landlord;

 

(i)To submit monthly tonnage under AKTA LEMBAGA MINYAK SAWIT MALAYSIA 1998 and
PERATURAN-PERATURAN LEMBAGA MINYAK SAWIT MALAYSIA (PELESENAN) 2005 to the
Landlord at each sale of Fresh Fruit Bunches (F.F.B.) in order to allow the
Landlord to submit monthly report to LEMBAGA MINYAK SAWIT MALAYSIA.

 

(j)Not to engage any illegal foreign workers to carry out the work of oil palm
harvesting on the Land;

 

(k)Not to bring in any foreign workers to work on the Land without consent of
the Landlord and the work permit of the foreign workers must be under the
Tenant’s name. All foreign workers photocopied passport and valid work permit
must be provided by the Tenant to the Landlord for safe custody;

 

(l)To provide a valid medical and accident insurance policy for all foreign
workers and a valid public liability insurance against all risk on the Land;

 

(m)Not to use or permit or suffer the hostel of the foreign workers on the Land
or any part thereof to be used for any illegal unlawful or immoral purposes;

 

(n)To pay consideration at the time and in the manner as stipulated in Clause 1;

 

(o)To indemnify the Landlord against all claims damages losses or compensation
by the workers, contractors or any persons employed by the Tenant on the Land;

 

(p)To permit the Landlord and its duly authorized agents with or without workmen
and others at all reasonable times to enter upon and examine the state of
repairs of the Land and within two months after the Landlord or its duly
authorized agents shall have given to the Tenant a notice in writing of any
defect decays or want of reparation found thereupon in accordance with the
covenants hereinbefore contained well and substantially to repair and make good
the same;

 

(q)To use the Land solely for the purpose referred to in Section 9 of the First
Schedule hereto;

 

(r)Not to make any structural alteration or addition whatsoever to the Land
without the prior written consent of the Landlord and the approval or permission
of the relevant authorities concerned which approval or permission shall be
obtained at the costs and expenses of the Tenant. In the event of any permitted
alteration or addition being made by the Tenant to the Land, such alteration or
addition which is attached or fastened to the Land shall belong to the Landlord
upon vacation of the Land by the Tenant without claiming any compensation or
reimbursement whatsoever from the Landlord in any circumstance whatsoever;

 

(s)Not to underlet sublet demise assign share or part with the possession of the
Land or any part thereof without the prior written consent of the Landlord;

 

(t)Not to use or permit or suffer the Land or any part thereof to be used for
any illegal unlawful or immoral purposes;

 

(u)Not to remove, extract, take away or sell any stone, sand, minerals or earth
from the Land;

 

(v)Notwithstanding anything stated herein, the Tenant expressly agrees and
confirms that any construction of buildings, road, path, lanes or any acts done
by the Tenant which may improve or enhance the value of the Land shall not
create any equity rights or interests over the Land in favour of the Tenant.

 

 

 



 3 

 

 

 

 

(w)To be liable for any claim for compensation loss damage or injury occurring
within in under above or on the Land including occupier’s liability during the
term of this Agreement;

 

(x)To comply with all laws, rules, regulations and bye-laws made by the
government, the municipal or local council or any other competent authority
affecting the Land or the foreign workers of the Tenant and shall indemnify the
Landlord against any claim loss or liability rising from the breach of this
clause;

 

(y)To indemnify and keep indemnified the Landlord against any summons action
proceedings claims and demands cost damages and expenses which may be levied
brought or made against him or which he may pay sustain or incur by reason of
any act or omission of the Tenant or use of the Land by the Tenant;

 

(z)All cost including any legal fees and expenses incurred by the Landlord for
commencing any action claims or proceedings against the Tenant for any breach of
covenants of this Agreement or otherwise shall be borne and paid by the Tenant;

 

(aa)Not to do or suffer to be done on the Land or any part thereof any act
matter or thing whatsoever which may be or tend to be annoyance nuisance damage
disturbance or inconvenience of the Landlord or the owners tenants lessees or
occupiers of any adjoining or neighboring property;

 

(bb)Not to store or being upon the Land any articles of a specially combustible
inflammable or dangerous nature other than those of daily living needs and not
to do or permit or suffer to be done any thing by reason whereof any insurance
effected on the Land may be rendered void or voidable or whereby the rate of
premium thereon may be increased and to comply with all recommendations of the
insurers as to fire precaution relation relating to the Land;

 

5.PROVIDED ALWAYS and it is hereby expressly agreed between the parties hereto
as follows:-

 

(a)The Landlord is not responsible to provide power supplies, labour supplies,
labour medical and accident insurance, public liability insurance to the Land,
transportation, maintenance or other tapping and harvesting tools but not
limited to the above for the Tenant;

 

(b)The Landlord shall not be responsible for any claims, suits, damages, losses,
expenses or other costs that arises on the Land at the fault, act or omission of
the Tenant or his workmen, labour or employees;

 

(c)If the said consideration or any part thereof shall be unpaid for seven (7)
days after becoming payable (whether formally demanded or not) or if any of the
foregoing terms conditions covenants and stipulations herein contained on the
part of the Tenant to complied with shall not be performed or observed or if the
Tenant (being an individual) commits an Act of Bankruptcy or if the Tenant
(being a company) shall enter into liquidation whether compulsory or voluntary
(save for the purpose of amalgamation or reconstruction of a solvent company) or
suffers any distress to be levied on his goods or suffers his goods to be
attached under any order for execution or enters into any arrangement or
composition for the benefit of the Tenant’s creditors then and in any such
instance it shall be lawful for the Landlord at any time thereafter to forfeit
the Deposit and all the balance consideration calculated on daily basis and to
determine the Agreement hereby granted by serving on the Tenant a one month
notice to quit and upon the expiration of such notice this Agreement shall be
deemed to have been determined absolutely but without prejudice to the right of
action by the Landlord against the Tenant for any antecedent breach of the
Tenant’s covenants herein contained. The tenant shall also compensate the
landlord the rental amount for the balance of the rent period calculated at
$30,000 per month or part thereof until the end of the original contract period.
Such amount becomes due and payable immediately upon such termination of the
contract.

 

 

 



 4 

 

 

 

(d)No relaxation delay indulgence neglect or forbearance on the part of the
Landlord in endeavoring to obtain payment of any consideration when the same
become due and payable or to enforce performance or observance or any terms
conditions covenants and stipulations herein contained on the part of the Tenant
to be complied with or acceptance of consideration after the requisite notice to
terminate the Agreement has been served on the Tenant or any time which may be
given by the Landlord to the Tenant shall prejudice affect restrict minimize
release exonerate or in any way be constructed as a waiver of any breach or
continuing breach;

 

(e)If the Land shall at any time during the Agreement be disposed of by the
Landlord or damaged by fire or by any other cause (not attributable to the act
or default of the Tenant) so as to be unfit for the Agreement purpose the
Agreement shall be treated as frustrated or terminated absolutely without
further recourse whereby the parties herein shall be released from all the
obligations herein contained and the Deposit together with any upfront rental
paid in advance for the unexpired tenancy period, if any, shall be refunded to
the Tenant without interest by the Landlord and all the unused post dated
cheques issued in favour of the Landlord for payment of future rentals shall be
returned to the Tenant;

 

(f)The Landlord retains the right to demand the Tenant to rectify all
unsatisfactory or incomplete work failing which The Landlord may give two (2)
months’ notice in writing to the Tenant to terminate the Agreement in the event
of the Tenant does not perform the work to the satisfaction of the Landlord or
in the event that the Tenant willfully or purposely neglect his work;

 

(g)The Deposit shall not be used by the Tenant for the payment of any arrears of
consideration or part thereof or as payment of any future consideration or part
thereof and shall only be treated as security for the due observance and
performance of the terms conditions covenants and stipulations herein contained
on the part of the Tenant;

 

(h)The Deposit less such sums that might be outstanding to the Landlord shall be
refunded to the Tenant in the event that this Agreement is terminated by both
Parties. In such event any upfront rental paid in advance for the unexpired
tenancy period, if any, shall be refunded to the Tenant without interest by the
Landlord and all the unused post dated cheques issued in favour of the Landlord
for payment of future rentals shall be returned to the Tenant;

 

(i)Unless otherwise provided and subject to the provisions herein contained, the
Tenant shall be entitled to an option to renew the Agreement granted herein. The
Tenant shall exercise the option to renew Agreement by giving a notice in
writing at least two (2) calendar months before the expiration of the duration
hereby created and if there shall not at the time of such request be any
existing breach or non-observance by the Tenant of any of the terms conditions
covenants and stipulations herein contained the Landlord shall grant to the
Tenant a further term of a period specified in Section 10 of the First Schedule
hereto from the expiration of the duration of the Agreement hereby created at
the consideration specified in Section 11 of the First Schedule hereto upon the
same terms and conditions herein contained (with the exception of this right of
renewal);

 

(j)In the event of frustration whether caused by Act of God, war or acquisition
of the Land by the Governmental actions beyond the control of the Landlord then
this Agreement shall automatically become terminated and of no further effect
and in such a case neither party hereto shall have any claim against the other
but without prejudice to the right of either parties in respect of any
antecedent breach of any covenant or condition herein contained;

 

(k)If any dispute or difference shall arise between the Landlord and the Tenant
touching any clause or matter or thing whatsoever herein contained of the
operation or construction thereof or any matter or rights duties or liabilities
of either party under in any way connected with this Agreement, then and in
every such case the dispute of difference shall be referred to a single
arbitrator in case the parties agree upon one or otherwise to two arbitrators
one to be appointed by each party and in either case in accordance with or
subject to the provisions of the Arbitration Act, 1952 or any statutory
modification or re-enactment thereof for the time being in force;

 

(l)If any one or more of the provisions contained in this Agreement shall be
invalid or unenforceable in any respect the legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired;

 

 

 

 



 5 

 

 

 

(m)Any notice under this Agreement shall be in writing. Any notice to the Tenant
shall be sufficiently served if sent to the Tenant by registered post at the
Tenant’s last known address and any notice to the Landlord shall be sufficiently
served is sent by registered post to the Landlord at the address given herein or
to his last known address.

 

6.In the Agreement where the context so requires words importing the singular
number or the masculine gender include the plural number or feminine/neuter
gender and words importing persons include and body or persons firm or
partnership or corporate or unincorporated.

 

7.Time whenever mentioned shall be of the essence of this Agreement.

 

8.This Agreement shall be binding on the heirs personal representatives
successors and assigns of the parties hereto.

 

9.The Special Conditions hereinafter stipulated (if any) shall form part of this
Agreement and in the event of any inconsistency or repugnant terms, the
provisions contained in the Special Conditions shall prevail.

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals
the day and year first above written.

 



  SIGNED for and on behalf   )           )       of the abovenamed Landlord    
)           )       in the presence of:-   )
....................................................                            
Name:                       I/C No:                                            
                                      SIGNED for and on behalf   )           )  
    the abovenamed Tenant   )           )       in the presence of :-   )
....................................................                            
Name:                       I/C No.:        



 

 

 

 



 6 

 

 



THE FIRST SCHEDULE

 

 



SECTION NO ITEM PARTICULARS 1 Date of Agreement 21st SEPTEMBER 2015        2
Particulars of The Landlord VIRTUAL SETUP SDN. BHD. (908553 – K)
incorporated in Malaysia under Company Act 1965 and having its business address
at E-5-2, Megan Avenue 1, Block E, 189 Jalan Tun Razak 50400 Kuala Lumpur.      
3 Particulars of The Tenant B J BENTONG TRADING (REG#002116508-T)

Address : Lot 34 & 35, Kawasan Perindustrian Bentong, 28700 Bentong , Pahang

      4 Particulars of Land All those pieces of agriculture lands  planted with
oil palm trees held under Geran 7800 Lot 1552, Geran 10602 Lot 3694, Geran 10603
Lot 3695 and Geran 10604 Lot 3696 Mukim Tras Daerah Raub, Negeri Pahang.
(exclude the area of agriculture land not planted with oilpalm and a unit of
bungalow house erected under Geran 10604 Lot 3696 Mukim Teras, Daerah Raub,
Negeri Pahang)       5 Duration of Agreement Fixed terms of Thirty 30 months
from 21st September 2015 to 20th March , 2018       6 Total Consideration
Ringgit Malaysia One Million and Fifty Thousand Only (RM1, 050,000-00) , plus
applicable GST as announced by Authority.       7 Payment terms 30 Monthly
installment of Ringgit Malaysia Thirty Five Thousand (RM35,000-00 ) on or before
7th day of each month the first of which shall be paid upon signing of this
agreement.       8 Deposit Ringgit Malaysia Seventy Thousand Only (RM70,000-00).
      9 Purpose of Agreement To manage the plantation and harvest and sell
F.F.B. and receive the proceeds of the same.       10 Option to renew agreement
Additional 6 months upon expiry of original terms..       11 Consideration for
renewed Agreement To be agreed upon by both parties at the prevailing market
rate.



 

 



 7 

 

 

